 

 

i} USDC SDNY
DOCUMENT
ELECTRONICALLY FILED
| DOCH.

DATE FILED: |- 30-202

 

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

 

 

 

 

KENNIN DWAYNE JACKSON,
18 Civ. 9463 (GBD) (RWL)

Plaintiff,

 

- against - ORDER
TSOI, #19014,

Defendant.

 

ROBERT W. LEHRBURGER, United States Magistrate Judge.
Pursuant to the Court’s earlier orders, and upon notification by the City of New
York that investigation into the matter of Defendant Tsoi is complete (Dkt. 49), the stay of

this case is LIFTED. Defendant Tsoi shall respond to the complaint by February 28, 2020.

SO ORDERED.

“ ao
af
wee
Jot i
fe a
é

ROBERT W. LEHRBURGER
UNITED STATES MAGISTRATE JUDGE

 

Dated: January 30, 2020
New York, New York

Transmitted to all counsel of record and mailed to:

Kennin Dwayne Jackson
26-63 Heath Avenue
Apartment 10-M

Bronx, NY 10463
